Title: Dumas to the American Commissioners, 21 January 1777
From: Dumas, Charles-Guillaume-Frédéric
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur



Dear Sirs,
21e. Janvr 1777
Depuis mes deux Lettres du 22 et 26e. Nov. qui sont, je pense, celles dont Mr. Deane m’accuse la réception dans la sienne du 13e. Dec. J’eus l’honneur de lui en écrire une autre le 17e. du dit Dec. et enfin une dans les derniers jours du même mois de l’année passée, dont j’ai oublié de marquer sur mon memorandum la date précise.
Sans aucune nouvelle de votre part, Messieurs, depuis la susdite du 13e. Dec., je crois ne devoir plus différer de vous faire part de ce qui s’est passé depuis ce temps entre moi et le Commis d’une grande maison commerçante, avec qui j’ai jusqu’ici correspondu pour les affaires dont vous m’aviez chargé en Décembre 1775. Ce Commis, chargé des affaires de la Maison jusqu’à l’arrivée d’un autre Facteur, m’écrivit le 24e. December passé la Lettre suivante, que je reçus à Utrecht, où j’étois pour quelques affaires
“Je vous suis très obligé, Monsieur, de la Lettre que vous avez eu la bonté de me communiquer (c’étoit celle de Mr. D. du 13e. Dec.) Je vous prie de ne point vous lasser de m’honorer de ces marques de confiance. J’ai prévenu, Monsieur, quelqu’un qui vient de m’arriver, que je respecte, et à qui j’ai l’honneur d’être attaché depuis longtemps, que je vous présenterois à lui, et qu’il seroit aussi aise que moi, de profiter de votre connoissance. Je vous prie en conséquence d’arranger un voyage dans quelques jours, et de m’en prévenir.”
Sur une telle Lettre, je laissai tout, je courus à La Haie et lui écrivis, que j’y attendois ses ordres. J’en reçus le billet suivant, daté du Dimanche (29e. Dec.) au soir
“Si vous pouvez me faire l’honneur, Monsieur, de venir me voir demain Lundi à midi et demi, j’aurai celui de vous entretenir de ce qu’il seroit inutile d’anticiper dans cette réponse.”
Je fus donc présenté le lendemain, comme un homme zélé pour nos amis, discret, et plein de bonne volonté, dont on avoit déjà tiré de bonnes lumieres. Mr. le Nouveau Facteur me reçut fort gracieusement, et me dit que je lui ferois plaisir de correspondre avec lui, et de venir le voir de temps en temps, comme j’avois fait à l’égard de Mr. le Commis. Il me demanda, s’il étoit vrai que Mr. Frankl. étoit venu s’établir avec sa famille en France? Je lui répondis, que je ne savois rien de ce que Mr. F. étoit venu faire en F. mais que mon opinion étoit, qu’il y étoit plus pour les affaires de ses amis, que pour les siennes propres. Il me fit quelques questions encore touchant les opérations des Royalistes, auxquelles je répondis comme je pus; on annonça une visite, et je me retirai.
Peu après j’écrivis la Lettre suivante à Mr. le Commis, du 8e. Janvier 1777
“Je reste encore ici jusqu’à Lundi matin. Je suis toujours sans recevoir aucune Lettre de mes amis; et par conséquent hors d’état de rien présenter d’intéressant à Mr. le Facteur. Celle-ci n’est donc que pour vous prier, Monsieur, de vouloir bien me dire comment je dois m’y prendre lorsque j’aurai de quoi; c’est-à-dire, s’il est nécessaire que j’observe le cérémonial en signant mon nom, ou si l’on préferera, comme Vous avez fait, Monsieur, que j’omette cette formalité. Comme elle m’exposoit en cas que quelqu’une de mes Lettres se fût perdue avant de parvenir, j’ai profité avec reconnoissance de cette dispense; mais je n’oserois m’en prévaloir auprès de Mr. le Facteur, sans sa permission.
“A dire vrai, je ne dois pas m’attendre que mes amis m’écrivent rien de leurs affaires actuelles: car ou ils ne devront point le faire; ce qui seroit fort bon: où ils n’auront rien à m’en dire; ce qui seroit mauvais. Je ne vois aucun milieu entre ces deux extrêmités, quant à l’emploi qu’ils pourroient faire de moi ici. P. . . . est à présent le centre de tout ce qui devra éclorre; et je conçois, que le moins qu’il en transpire avant la maturité, ne sera que le mieux.
“Si les affaires de mes amis étoient désespérées, ce qu’à Dieu ne plaise, M. F. feroit fort bien de s’établir avec sa famille en France, et moi aussi, si j’en avois les moyens. Mais, malgré les triomphes apparents des vainqueurs du jour, je suis fort éloigné de croire le respectable Docteur dans la nécessité de revêtir le triste personnage d’exilé en France: au contraire, tout me persuade qu’il y rend les plus grands services à sa patrie.

“Je compte, Monsieur, sur la promesse que vous avez bien voulu me faire, de me prévenir du temps de votre futur départ, afin que je puisse venir vous remercier de toutes vos bontés pour moi comme pour mon Epouse, et recevoir vos bonnes directions sur la meilleure maniere de poursuivre et terminer son affaire en Dauphiné.
“Je présente mes profonds respects à Mr. le Facteur. Soyez bien persuadé, Monsieur, que celui, plein de reconnoissance, que nous avons pour vous mon Epouse et moi, durera autant que nous-mêmes.”
Il me répondit sur le champ ce qui suit,


8e. Janv.
“Je vous suis très obligé, Monsieur, des nouvelles marques de votre souvenir et de vos bontés.
“Je préviendrai la personne considérable, que vous nommez, de la maniere dont vous finirez vos Lettres, et qui pourra être une simple dénomination, telle que Celui qui vous fut présenté dès le commencement de votre arrivée, ou L’habitant de l’Académie de Leyde, ou L’Ami des Col . . .
“Je conçois jusqu’ici le silence de vos liaisons. Peut-être que cela ne durera pas.
“Voulez-vous bien, Monsieur, assurer Madame de mes respects, et de mon zele pour le succés de ses justes prétentions vis-à-vis de Mr. son frere?”
Ces prétentions de mon Epouse, sont une vieille affaire qu’elle a réellement en france, et que j’ai mise en train il y a quelques mois, non seulement pour en tirer quelque parti par la circonstance; mais aussi, et sur-tout, pour me servir de voile aux yeux des curieux indiscrets.
Voila, Messieurs, ce que j’ai cru devoir vous communiquer, non pour que vous entriez là-dessus avec moi dans aucune explication, mais pour que vous en jugiez et profitiez pour vous-mêmes. Je ne reçois plus rien de Londres, quoique j’aie fait sentir suffisamment au correspondant que vous m’aviez donné là, combien ses Lettres m’aident à rendre essentiellement service à nos amis. Mais peut-être vous écrit-il à vousmêmes autant et plus qu’il ne m’en écrivoit ci-devant à moi. En ce cas je suis tout consolé. Mr. Carmichaël ne m’écrit pas non plus. Je ne sai s’il est encore en Allemagne, ou de retour auprès de vous; s’il vit, s’il se porte bien, s’il fait de bonnes affaires, s’il m’aime toujours, je continuerai d’attendre patiemment qu’il se ressouvienne de m’écrire.
Je vous ai prié dans ma derniere, Messieurs, de m’adresser vos Lettres à l’avenir sous couvert de Mr. De Visme Marchand de vin à Leyde. Je vous réitere cette priere, par la raison que j’ai déjà dite. Je ne saurois vous dissimuler, que je languis extrêmement d’avoir de vos Lettres, quand elles ne me diroient rien autre, sinon, que vous aimez toujours, Messieurs, celui qui est avec le respect le plus sincere, et avec l’attachement le plus indépendant de la fortune, Votre très humble et très obéissant serviteur
Dumas
Leide 21e. Janv. 1777.

 
Notation: Dumas 21. Janry 1777.
